Order entered June 26, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01530-CV

    IN THE ESTATE OF ROBERTO REFUGIO DE JESUS GONZALEZ BARRERA,
                             DECEASED

                           On Appeal from the Probate Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. PR-14-02697-1

                                             ORDER
       Before the Court is appellant’s June 24, 2019 second motion for an extension of time to

file a brief. We GRANT the motion and extend the time to July 24, 2019. We caution appellant

that further requests for extension will be disfavored.


                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE